Exhibit 10.52

June 22, 2007

Richard Alan Lerner, M.D.

7750 E. Roseland Drive

La Jolla, CA 92037

Dear Richard:

On behalf of Sequenom, Inc., I am pleased to extend to you an offer to join our
Board of Directors and become a member of our Nominating and Corporate
Governance Committee. The following are the basic terms:

 

  1. Your annual Board retainer will be $25,000 per year, paid quarterly in
advance.

 

  2. You will receive additional special Board and Nominating and Corporate
Governance Committee meeting fees as follows: $1,500 for each special Board
meeting attended in person; $1,000 per special Board meeting attended
telephonically; and $1,000 for each special Nominating and Corporate Governance
Committee meeting whether attended in person or telephonically. A special
Nominating and Corporate Governance Committee meeting is a meeting that is not
held in conjunction with a regularly scheduled Board meeting.

 

  3. You will be reimbursed for reasonable expenses incurred in connection with
your attendance at Board and Nominating and Corporate Governance Committee
meetings.

 

  4. You will receive an initial stock option grant to purchase 40,000 shares of
Sequenom’s common stock in accordance with the terms of Sequenom’s 2006 Equity
Incentive Plan and stock option agreement. The grant will be issued at the
closing price of Sequenom common stock on the grant date, which will be the date
Sequenom receives your written acceptance of your election to the Board. This
grant will vest upon the earlier of one year from the grant date or the date of
Sequenom’s 2008 annual stockholder meeting.

 

  5. In connection with re-election at each subsequent annual stockholder
meeting, an additional stock option grant is awarded to each non-employee
director who has served for at least six months. Currently, this annual
re-election stock option grant award is for the purchase of 20,000 shares of
Sequenom common stock.

 

  6. You will be covered by Sequenom’s director and officer liability insurance
and provided with the opportunity to enter into its standard indemnification
agreement.

We look forward to you joining Sequenom’s Board and serving on the Nominating
and Corporate Governance Committee. Please sign this letter to indicate your
acceptance of the terms and return it to Sequenom’s Vice President and General
Counsel, Clarke Neumann, at fax number: 858-202-9020.

 

Sincerely yours,    

/s/ Harry F. Hixson, Jr.

    Harry F. Hixson, Jr., Ph.D.     Chairman of the Board         ACKNOWLEDGED
AND ACCEPTED:    

/s/ R. A. Lerner

    Richard Alan Lerner, M.D.     Dated: July 2, 2007